Case 2:19-cr-00170-TOR          ECF No. 31   filed 01/26/20   PageID.77 Page 1 of 2



 1 Stephen R. Hormel
 2 Hormel Law Office, L.L.C.
   17722 East Sprague Avenue
 3 Spokane Valley, WA 99016
   Telephone: (509) 926-5177
 4
   Facsimile: (509) 926-4318
 5

 6
                               UNITED STATES DISTRICT COURT
 7                            EASTERN DISTRICT OF WASHINGTON

 8

 9   UNITED STATES OF AMERICA,                 )
                                               )
10               Plaintiff,                    )       2:CR-19-170-TOR
11
                                               )
        vs.                                    )       NOTICE OF APPEARANCE
12                                             )
     NORMAN CLARY,                             )
13
                                               )
14               Defendant.                    )
                                               )
15

16            STEPHEN R. HORMEL for Hormel Law Office, LLC hereby enters an

17   appearance as retained counsel in this matter.
18
              Dated: January 26, 2020
19
                                        Respectfully Submitted,
20

21
                                        s/ Stephen R. Hormel
22
                                        WSBA #18733
23                                      Hormel Law Office, L.L.C.
                                        17722 East Sprague Avenue
24                                      Spokane Valley, WA 99016
25                                      Telephone: (509) 926-5177
                                        Facsimile: (509) 926-4318
26                                      Email: steve@hormellaw.com
27
     Notice of Appearance
                                                   1
Case 2:19-cr-00170-TOR       ECF No. 31    filed 01/26/20   PageID.78 Page 2 of 2



 1                              CERTIFICATE OF SERVICE
 2
             I hereby certify that on January 26, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF System which will send notification
 4

 5   of such filing to the following: Caitlin Baunsgard, Assistant United States Attorney.
 6

 7                                     s/ Stephen R. Hormel
                                       WA 18733
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Notice of Appearance
                                                2
